Filed 12/16/20 Foden v. Raicevic CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 JAMES E. FODEN, as Trustee,                                      B300918
 etc.,                                                            (Los Angeles County
                                                                  Super. Ct. No. 17STPB07874)
           Plaintiff and Respondent,

           v.

 VANESSA RAICEVIC,

           Defendant and Appellant,

 MARGARET C. LUX,

           Defendant and Respondent.


     APPEAL from an order of the Superior Court of
Los Angeles County, Gus T. May, Judge. Appeal dismissed.
     The Law Offices of Nigel Burns, Nigel Burns and
Nicholas Stahl for Defendant and Appellant Vanessa Raicevic.
     James E. Foden, in pro. per., for Plaintiff and Respondent.
     Wolf, Rifkin, Shapiro, Schulman & Rabkin, Christopher J.
Heck and Max N. Wellman for Defendant and Respondent
Margaret C. Lux.
                 ____________________________

       Douglas Maas (Maas) created a revocable trust that
acquired certain real property in Santa Monica (the trust). In his
capacity as trustee, he leased the property to respondent
Margaret C. Lux (Lux). Under the terms of the lease, Lux had
the option to purchase the property for $3,000,000 during her
tenancy. Maas later executed a restated and amended version of
the trust instrument, which named Lux and appellant Vanessa
Raicevic (Raicevic) as beneficiaries and provided that Raicevic
would become Maas’s successor trustee upon his death.
       Upon Maas’s death, Raicevic became the trustee pursuant
to the terms of the restated and amended trust instrument. She
then filed a civil suit on behalf of the trust, asserting that Lux
and other defendants committed elder abuse in fraudulently and
unlawfully securing lease terms that were unfavorable to Maas,
including the option to purchase the property (the parallel civil
action or parallel civil case). In response, Lux petitioned the
probate court to have Raicevic removed as trustee. The probate
court ultimately removed Raicevic and appointed respondent
James E. Foden (Foden) as trustee.
       Shortly thereafter, Foden filed a petition for instructions in
the probate court, seeking an order authorizing him to dismiss
the parallel civil action because he lacked standing to pursue the
elder abuse claim and he did not believe that the lease was
“ ‘grossly disadvantageous’ ” to Maas. Lux joined the petition and
Raicevic opposed it. At the hearing on the petition, the probate
court announced its intention to grant Foden’s petition. After




                                     2
that hearing, but prior to the entry of the order granting Foden’s
petition, the trial court in the parallel civil action dismissed the
case with prejudice pursuant to an oral request Foden made at a
case management conference. Several months later, the probate
court issued the order granting Foden’s petition for instructions.
       Raicevic appeals this order, contending that the probate
court erred in ruling on Foden’s petition without first holding an
evidentiary hearing on disputed factual issues, including whether
the terms of the lease were so disadvantageous as to be the
product of unlawful conduct and whether Foden had a conflict of
interest in bringing that petition. In response, Lux argues
Raicevic’s challenge to the order granting Foden’s petition for
instructions is moot because we would be unable to grant
Raicevic effective relief, given that she did not timely appeal the
order dismissing the parallel civil action with prejudice. We
agree with Lux and dismiss this appeal for lack of jurisdiction.

      FACTUAL AND PROCEDURAL BACKGROUND
       We summarize only those facts pertinent to this appeal.
       On February 12, 2008, Maas created the trust, which at
some point acquired the real property at issue here. In
October 2013, Maas, in his capacity as trustee, and Lux executed
a 10-year ground lease agreement for the real property, which
included an option allowing Lux to purchase the property during
the lease term for $3,000,000 in exchange for a down payment of
$300,000 that Lux made at the beginning of the tenancy.
       On October 28, 2013, Maas and Lux executed an addendum
that, inter alia, allowed Lux to decide whether to extend the lease
term by five years. Also on that date, Lux assigned the lease to
Ocean Park Properties, LLC; Lux signed the assignment in her
capacity as the managing member of that entity.



                                    3
      On January 15, 2016, Maas and Lux (in her capacity as
managing member of Ocean Park Properties, LLC) executed a
second addendum to the ground lease that, among other things,
reduced the annual rent for years 9 and 10 of the lease from
$162,000 to $135,000, and reduced the annual rent for years 11,
12, 13, 14, and 15 of the potential extended lease term from
$162,000 to $135,000.1
      On March 21, 2017, Maas executed the second amendment
and complete restatement of the trust (trust declaration). The
trust declaration provides that Raicevic shall become Maas’s
successor trustee upon his death and that Foden shall serve as
the successor trustee if Raicevic is “unable or unwilling to serve
as trustee.” The trust declaration further provides that upon
Maas’s death, the assets of the trust shall be distributed as
follows (after accounting for certain expenses and gifts): 10% to
Lux (described therein as Maas’s “business acquaintance”); 10%
to Trinity Broadcasting Network; 15% to Randall Maas; 15% to
Sharon Maas; 15% to Reginald Maas; and the remainder of the



      1  Although the ground lease initially allowed Maas to live
rent-free in one of the units on the property for the first two years
of the lease term and required him to pay rent thereafter, Ocean
Park Properties, LLC later agreed to allow Maas to live in the
unit without having to pay rent unless and until Lux exercised
her option to purchase the property and paid the balance of the
agreed-upon purchase price. Although the parties’ briefing
does not elaborate on whether Lux did—at some point—exercise
her option to purchase the property, Lux’s counsel represented at
oral argument that his client has not done so. If that is true,
then the option would still be viable absent court intervention
because it has not yet expired.




                                     4
trust’s assets to Raicevic (described therein as Maas’s “significant
other”).
       Maas died on June 17, 2017. On July 21, 2017, Raicevic
became the successor trustee.
       On July 24, 2017, Raicevic, in her capacity as the successor
trustee, commenced the parallel civil action by filing a complaint
against Lux; Ocean Park Properties, LLC; and numerous other
defendants. The complaint alleged the following six causes of
action: (1) financial elder abuse, (2) breach of fiduciary duty,
(3) cancellation of the written lease/option, (4) conversion, (5) set
aside donative transfer, and (6) action on a notary bond. Raicevic
averred that Lux and certain codefendants exerted undue
influence and fraudulently and unlawfully secured the ground
lease and its accompanying option and addenda from Maas, who
at the time of these transactions was an elderly man “suffering
from various health infirmities.”
       Raicevic later filed a third amended complaint that added
new defendants, another cause of action for breach of fiduciary
duty, and new causes of action for professional negligence,
rescission, and the appointment of a receiver and the issuance of
a temporary restraining order. There is no dispute that
Raicevic’s legal theory essentially was unchanged throughout the
pendency of the parallel civil proceedings, namely that Lux and
others had illegally procured the ground lease and its
accompanying option and addenda from Maas.
       On August 29, 2017, Lux initiated the instant action in
probate court by filing an ex parte petition to remove Raicevic as
trustee. On November 2, 2018, the probate court issued an order
removing Raicevic as trustee and appointing Foden as her
successor.




                                     5
       On January 15, 2019, Foden filed a petition for instructions
pursuant to Probate Code section 17200 et seq.,2 wherein he
sought “[a]n order authorizing [Foden] to file a dismissal of [the
parallel civil action] as to all parties and all causes of action.”
Foden argued that dismissal was proper because as trustee, he
lacked standing to prosecute an elder abuse claim, and the
ground lease “was not, in [Foden’s] opinion, ‘grossly
disadvantageous’ to the decedent, nor was it ‘undervalued’—from
the decedent’s point of view.” Foden attached to the petition a
report assessing the reasonableness of the terms of the ground
lease and an appraisal of the real property. On March 7, 2019,
Lux joined Foden’s petition, and submitted several exhibits,
including a copy of the ground lease and its addenda.
       On March 13 and 14, 2019, Raicevic opposed Foden’s
petition and Lux’s joinder thereto. Raicevic submitted exhibits in
support of her position, including printouts from the Los Angeles
County Assessor’s website and from another website purporting
to estimate the value of the real property at issue. On
March 20, 2019, Foden filed a reply in support of the petition.
       On March 26, 2019, the probate court heard Foden’s
petition for instructions. At the beginning of the hearing, the
probate court indicated it was “inclined to grant [Foden’s]


      2  Probate Code section 17200, subdivision (a) provides in
pertinent part: “[A] trustee or beneficiary of a trust may petition
the court under this chapter concerning the internal affairs of the
trust or to determine the existence of the trust.” (Prob. Code,
§ 17200, subd. (a).) In turn, subdivision (b)(6) provides:
“Proceedings concerning the internal affairs of a trust include,
but are not limited to, proceedings for any of the following
purposes: [¶] . . . [¶] Instructing the trustee.” (Id., subd. (b)(6).)




                                     6
petition” but had concerns regarding whether doing so would
expose the trust to liability for attorney fees.3 At that point, Lux
and several of the other defendants to the civil action, through
their respective counsel, agreed to waive their right to seek
attorney fees from the trust if the petition were granted.4
       Shortly thereafter, the probate court stated it was
“granting the petition for instructions . . . with the caveat that . . .
there aren’t going to be fees being sought against the trust.”
Raicevic’s counsel responded: “I believe, at a minimum, we have
a right to an evidentiary hearing here. . . . [¶] . . . [¶] [The probate
court is] basically putting [itself] in the shoes of the judge in the
civil case, as the judge and the jury, and making the
determination on the case.” Counsel argued that “[i]n a contested
matter, such as this, an evidentiary hearing is required” under
Estate of Bennett (2008) 163 Cal.App.4th 1303. Notwithstanding
Raicevic’s claim that she was entitled to an evidentiary hearing,


      3  Section 38 of the ground lease provides: “In the event of
any action or proceeding at law or in equity between [the trustee]
and [Lux] to enforce any provision of this Lease or to protect or
establish any right or remedy of either party hereunder, the
unsuccessful party to such litigation shall pay to the prevailing
party all costs and expenses, including reasonable attorney fees,
incurred therein by such prevailing party, and if such prevailing
party shall recover judgment in any such action or proceeding,
such costs, expenses and attorney fees shall be included in and as
a part of such judgment.”
      4 At around the conclusion of the hearing, Foden clarified
that he needed to dismiss the parallel civil action with prejudice
in order to secure defendants’ agreement to waive their right to
attorney fees. The probate court then remarked: “I think that’s a
reasoned judgment under the circumstances.”




                                      7
the probate court ruled: “[This is] a probate petition by someone
that [the court] appointed as successor trustee who does seem to
have the best interest of the trust in mind, and he’s made a
reasoned determination. [The court is] acknowledging and
approving that decision.”
       On April 24, 2019, the trial court held a case management
conference in the parallel civil action. At the conference, Foden
requested dismissal of the civil action with prejudice, and all
other parties appearing at the conference, including Lux’s
counsel, consented to that request. Later that day, the trial court
issued a signed order dismissing the entire action with prejudice
pursuant to Foden’s request. Raicevic does not dispute, and thus
impliedly agrees with, Lux’s assertion that as of
September 3, 2020 (i.e., the date on which Lux filed her
respondent’s brief), Raicevic had not taken any measures to
become a party of record in the parallel civil action nor had she
appealed the order of dismissal entered therein.5 (See Rudick v.

      5  Foden did not serve notice of the order of dismissal of the
parallel civil action on Raicevic. Nonetheless, Raicevic clearly
had notice of the order of dismissal no later than on
May 17, 2019, when she filed a motion for an order from the
probate court directing Foden to “take immediate action to vacate
the dismissal” of the parallel civil action and “immediately
reinstate” the case. In the motion, Raicevic did not explain
precisely how she became aware of the order of dismissal.
Further, the parties to this appeal do not clarify whether the
probate court ruled on Raicevic’s motion, although the fact that
Raicevic is continuing to prosecute the instant appeal strongly
suggests the motion was ultimately denied. In any event,
Raicevic’s notice of appeal indicates that she is appealing from
the June 25, 2019 order concerning Foden’s petition for
instructions, attaches a copy of that order, and makes no



                                    8
State Bd. of Optometry (2019) 41 Cal.App.5th 77, 89–90
[concluding that the appellants made an implicit concession by
“failing to respond in their reply brief to the [respondent’s]
argument on th[at] point”].)
       On June 25, 2019, the probate court issued an order
granting Foden’s petition for instructions “with the proviso that
for the protection of the Trust, the dismissal of the Civil Action
shall be with prejudice.” The order noted that certain defendants
to the civil action (including Lux) had waived claims for attorney
fees and costs against the trust in exchange for the dismissal of
the civil action with prejudice, and that the probate court had
“decline[d] to set an evidentiary hearing with regard to the
merits of the Civil Action . . . on the grounds that the question of
the merits of the Civil Action [was] not before the court.” On
September 18, 2019, Raicevic appealed the June 25, 2019 order
granting Foden’s petition.6

reference to Raicevic’s May 17, 2019 motion. Thus, the motion
filed on May 17, 2019 is not before us.
      6  The June 25, 2019 order is not accompanied by a proof of
service and it does not appear that a notice of entry of that order
was served upon Raicevic. We conclude that this record supports
Raicevic’s uncontested assertions that “[t]he Probate Court did
not formally serve the parties in this matter with copies of the
Court’s June 25, 2019 Order granting Mr. Foden’s petition for
instructions and Mr. Foden did not prepare, file or serve . . . a
notice of ruling regarding the Probate Court’s June 25, 2019
Order granting his petition for instructions.” Thus, Raicevic’s
September 18, 2019 notice of appeal was timely filed within
180 days of the entry of the June 25, 2019 order. (See Cal. Rules
of Court, rule 8.104(a)(1) [“[A] notice of appeal must be filed on or
before the earliest of: [¶] (A) 60 days after the superior court clerk
serves on the party filing the notice of appeal a document entitled



                                     9
                           DISCUSSION
       On appeal, Raicevic’s principal contention is that the
probate court erred in granting Foden’s petition for instructions
without first holding an evidentiary hearing on “whether the
lease/option [was] ‘grossly disadvantageous’ ” and whether
Foden’s “petition [was] tainted by a clear conflict of interest . . . .”
Lux counters that (1) Raicevic’s appeal is moot because Raicevic
failed to appeal the order of dismissal entered in the parallel civil
action; (2) the parallel civil action was dismissed pursuant to a
settlement agreement that Raicevic lacks standing to unwind;
(3) Raicevic presented no evidence concerning whether Foden
properly exercised his absolute discretion under the trust
declaration to dismiss the parallel civil action; and (4) Raicevic
waived her claim that she was entitled to an evidentiary hearing.
Similarly, Foden argues that Raicevic’s “disagreement” with his
conclusion that “it was not in the best interest of the Trust or the
beneficiaries of the Trust to continue to prosecute” the parallel
civil action does not “give rise to any disputed facts for which an
evidentiary hearing would be required,” and the probate court
“had already addressed [Raicevic’s] conflict of interest allegations
at the time of the appointment of” Foden as trustee “and found no
reason to disqualify him.” Because we agree with Lux that




‘Notice of Entry’ of judgment or a filed-endorsed copy of the
judgment, showing the date either was served; [¶] (B) 60 days
after the party filing the notice of appeal serves or is served by a
party with a document entitled ‘Notice of Entry’ of judgment or a
filed-endorsed copy of the judgment, accompanied by proof of
service; or [¶] (C) 180 days after entry of judgment.”].)




                                      10
Raicevic’s appeal is moot, we need not reach the other issues
raised by the parties.7
       “ ‘In general, it is a court’s duty to decide “ ‘ “actual
controversies by a judgment which can be carried into effect, and
not to give opinions upon moot questions or abstract propositions,
or to declare principles or rules of law which cannot affect the
matter in issue in the case before it.” ’ ” ’ ” (Sturgell v.
Department of Fish & Wildlife (2019) 43 Cal.App.5th 35, 43; see
also Housing Group v. United Nat. Ins. Co. (2001) 90 Cal.App.4th
1106, 1111 [“ ‘ “To invoke the jurisdiction of a court of justice, it is
primarily essential that there be involved a genuine and existing
controversy, calling for present adjudication as involving present
rights.” ’ ”].) “[A] case becomes moot when a court ruling can
have no practical effect or cannot provide the parties with
effective relief.” (Lincoln Place Tenants Assn. v. City of
Los Angeles (2007) 155 Cal.App.4th 425, 454.) Ordinarily, “[a]n
appellate court will dismiss an appeal when an event occurs that
renders it impossible for the court to grant effective relief.” (See
In re N.S. (2016) 245 Cal.App.4th 53, 58–59.)
       Raicevic argues that even though she was no longer the
trustee when the probate court granted Foden’s petition, she still

      7  On February 24, 2020, the presiding justice for our
division summarily denied Foden’s motion, joined by Lux, to
dismiss the appeal as moot. Notwithstanding Raicevic’s
argument to the contrary, this prior ruling does not preclude us
from revisiting whether Raicevic’s appeal is moot. (Ellis v. Ellis
(2015) 235 Cal.App.4th 837, 841, fn. 5 (Ellis) [“[A] summary
denial of a motion to dismiss an appeal does not ‘preclude later
full consideration of the issue, accompanied by a written opinion,
following review of the entire record and the opportunity for oral
argument.’ ”].)




                                      11
had an interest in the parallel civil action she originally initiated
because her rights as the “primary beneficiary of the Maas Trust”
and as “an individual who has a direct right and claim to the
Subject Trust Real Property” were “affected by Mr. Foden’s
unilateral actions of having the Civil Case . . . dismissed . . . .” In
particular, Raicevic claims her rights vis-à-vis the trust were
affected by Foden’s dismissal of the parallel civil action because
the relief sought in that action was to overturn the “grossly
unfavorable” ground lease and accompanying option and addenda
that Lux had “wrongfully” obtained from Maas. Thus, to obtain
effective relief in this court, Raicevic must not only secure the
reversal of the June 25, 2019 order granting Foden’s petition to
dismiss the parallel civil action, but she must also obtain a ruling
setting aside the order of dismissal in the parallel civil action.
       Raicevic asserts, without citation to authority, that we may
“vacate” the “[o]rder [of] dismissal of [the] related Civil Case . . .
so a full evidentiary hearing can proceed regarding the trustee’s
petition for instructions.” That we cannot do.
       The deadline to appeal the April 24, 2019 order of dismissal
has long since expired. (See Cal. Rules of Court,
rule 8.104(a)(1)(C) [providing in pertinent part that a notice of
appeal must be filed no later than 180 days after entry of
judgment].) In the absence of a timely notice of appeal of the
order of dismissal, we lack jurisdiction to vacate it. (See Ellis,
supra, 235 Cal.App.4th at p. 842 [“ ‘Compliance with the time for
filing a notice of appeal is mandatory and jurisdictional.
[Citations.] . . . .’ ”]; id. at p. 846 [“Our jurisdiction is ‘limited in
scope to the notice of appeal and the judgment appealed from.
[Citation.]’ ”]; cf. In re A.A. (2008) 167 Cal.App.4th 1292, 1318
[holding in a dependency case that appellants could not challenge




                                      12
a prior order for which the deadline to appeal had already
expired].) It follows that Raicevic’s failure to file a timely appeal
of the order of dismissal moots the instant appeal.
       We further observe that Raicevic had the opportunity to file
a timely appeal of the trial court’s order of dismissal even though
she was no longer a party to the civil action after she had been
removed as trustee. Raicevic had actual notice of the order well
within the 180-day window for filing a notice of appeal. (See
fn. 5, ante.) The signed order of dismissal of the parallel civil
action constitutes an appealable “final judgment” for the
purposes of Code of Civil Procedure section 904.1,
subdivision (a)(1).8 Given Raicevic’s description of her interest in
the parallel civil action, she could have satisfied the two essential
elements of appellate standing under Code of Civil Procedure
section 902—i.e., “one must (1) be a party and (2) be aggrieved.”
(In re Marriage of Burwell (2013) 221 Cal.App.4th 1, 13.)
Specifically, she could have become of a party of record by moving
to intervene9 and would have been a “party aggrieved” for the


      8  (See Code Civ. Proc., § 904.1, subd. (a)(1) [“An appeal . . .
may be taken from any of the following: [¶] . . . [f]rom a
judgment . . . .”]; Younessi v. Woolf (2016) 244 Cal.App.4th 1137,
1142–1143 [“[Code of Civil Procedure s]ection 581d declares, ‘All
dismissals ordered by the court shall be in the form of a written
order signed by the court and filed in the action and those orders
when so filed shall constitute judgments and be effective for all
purposes . . . .’ [Citation.] . . . . [¶] The trial court dismissed this
action in a written order signed by it. Thus, the ruling was an
appealable judgment . . . .”].)
      9  (See Eck v. City of Los Angeles (2019) 41 Cal.App.5th 141,
145 [noting that one means by which a nonparty may become a
party of record for the purposes of Code of Civil Procedure section



                                      13
purposes of Code of Civil Procedure section 902.10 Additionally,
had Raicevic timely appealed the order of dismissal, she could
have moved to consolidate that appeal with the instant matter.
(See Primo Team, Inc. v. Blake Construction Co. (1992)
3 Cal.App.4th 801, 803, fn. 1 [noting that an appellate court may
consolidate appeals that “involve common issues of law and
fact”].) As we noted in the Factual and Procedural Background,
Raicevic undertook none of these steps.


902 is by moving to intervene and, if that motion is unsuccessful,
the nonparty may appeal the order denying the intervention
motion]; Edwards v. Heartland Payment Systems, Inc. (2018) 29
Cal.App.5th 725, 732 [“[T]o establish mandatory intervention, a
proposed intervener must show (1) ‘ “an interest relating to the
property or transaction which is the subject of the action” ’; (2)
the party is ‘ “so situated that the disposition of the action may as
a practical matter impair or impede that person’s ability to
protect that interest” ’; and (3) the party is not adequately
represented by existing parties,” italics omitted.]; Hernandez v.
Restoration Hardware, Inc. (2018) 4 Cal.5th 260, 267 [“The fact
that [Code of Civil Procedure] section 387 allows for a ‘timely’
application means that intervention after a judgment is
possible.”].)
      10  “To be aggrieved [for the purposes of Code of Civil
Procedure section 902], a party must have a legally cognizable
immediate and substantial interest which is injuriously affected
by the court’s decision. A nominal interest or remote consequence
of the ruling does not satisfy this requirement.” (See In re
Carissa G. (1999) 76 Cal.App.4th 731, 734.) As we noted earlier,
Raicevic maintains that her rights as the “primary beneficiary of
the Maas Trust” and as “an individual who has a direct right and
claim to the Subject Trust Real Property” were “affected by
Mr. Foden’s unilateral actions of having the Civil Case . . .
dismissed . . . .”




                                    14
         Lastly, we reject Raicevic’s remaining arguments that this
case is not moot. Raicevic contends Foden “wrongfully” sought
dismissal of the parallel civil case “three months before the
Probate Court entered a formal Order to approve Mr. Foden’s
petition for instructions,” and that “[t]he wrongful and unilateral
actions of [Foden] do[ ] not moot [Raicevic’s] appeal of the
June 25, 2019 Order of the Probate Court because the issues of
mootness are completely based on [Foden’s] unilateral actions of
having the Civil Case in this matter dismissed without a Court
O[r]der.” (Boldface & underscoring omitted.) Assuming
arguendo Foden’s oral request to dismiss the parallel civil action
was procedurally “wrongful,” that fact would have no bearing on
whether we can provide an effective remedy for any such
wrongful conduct.11
         Raicevic cites A.L.L. Roofing & Bldg. Materials Corp. v.
Community Bank (1986) 182 Cal.App.3d 356, to support her
contention that “the merits of the original controversy are
still . . . very much at issue . . . .” There, the Court of Appeal held
that a defendant-bank’s appeal of the trial court’s calculation of
interest was moot because the bank settled the underlying action

      11  In opposing Foden’s motion to dismiss the appeal,
Raicevic cited decisions holding that a case does not become moot
simply because a party has voluntarily ceased engaging in
certain illegal conduct that it could resume at any time. (Citing
Marin County Bd. of Realtors, Inc. v. Palsson (1976) 16 Cal.3d
920, 929; United Farm Workers of America v. Dutra Farms (2000)
83 Cal.App.4th 1146, 1164; Kidd v. State of California (1998)
62 Cal.App.4th 386, 398.) These cases are inapposite because
Foden’s cessation of alleged illegal conduct did not moot the
instant appeal. Rather, Raicevic’s failure timely to appeal the
dismissal of the parallel civil action renders this appeal moot.




                                     15
and paid plaintiff the agreed settlement before the trial court’s
“inadvertent[ ]” entry of judgment. (See id. at pp. 357, 359–360.)
A.L.L. Roofing & Bldg. Materials Corp. had no occasion to
address whether the failure to file a timely appeal of an order
dismissing one case could moot the appeal of an order entered in
a related probate or other action, and thus is not instructive here.
       In sum, we would not be able to offer Raicevic effective
relief on her appeal of the June 25, 2019 order granting Foden’s
petition for instructions because she did not file a timely notice of
appeal of the order of dismissal entered in the parallel civil
action. Consequently, we dismiss the instant appeal as moot.

                          DISPOSITION
       Raicevic’s appeal of the probate court’s June 25, 2019 order
is dismissed as moot. Respondents Lux and Foden are awarded
their costs on appeal.
       NOT TO BE PUBLISHED.


                                            BENDIX, Acting P. J.

We concur:




             CHANEY, J.                     FEDERMAN, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    16